Citation Nr: 9930128	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1971 to 
September 1975.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In a March 1996 statement, the veteran withdrew the appeal 
for entitlement to a compensable evaluation under 38 C.F.R. § 
3.324 (1998).  

By a June 1996 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation effective from December 30, 1994, the date of the 
claim.  As the maximum benefit allowable for tinnitus is 10 
percent, it follows that such a claim is no longer in 
controversy.  AB v. Brown, 6 Vet.  App. 35, 38 (1993).  This 
is a full grant of benefits.  In addition, the record does 
not contain a notice of disagreement as to the effective date 
assigned.  Therefore, this element of the claim is not before 
the Board for appellate consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

By a September 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a non 
compensable rating effective from December 30, 1994, the date 
of the claim.  There is no indication from the information of 
record that the veteran filed a notice of disagreement with 
the RO with respect to the assigned non-compensable rating 
for the bilateral hearing loss.  See Nacoste v. Brown, 6 Vet. 
App. 439, 440 (1994) (holding that the statutory language of 
38 U.S.C.A. § 7105(b)(1) requires that a notice of 
disagreement be filed with the agency of original 
jurisdiction).  Accordingly, this issue is not before the 
Board for appellate consideration and the Board's appellate 
review will be limited to the issue listed on the cover page 
of this decision.  

Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. A deviated nasal septum was not manifest during service or 
within one year thereafter, and is not related to any 
incident of service.  


CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded in accordance with 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claim is plausible based upon the evidence of 
record and the evidentiary assertions provided by the veteran 
that are within the competence of a lay party.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. 
App. 19 (1993).  The VA has assisted the veteran in 
developing facts pertinent to his well-grounded claim.  38 
U.S.C.A. § 5107.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.
§ 3.303(d) (1999).

In essence, the veteran contends that he sustained a facial 
injury in a 1973 boating accident which resulted in a 
deviated nasal septum.  

Service medical records reveal no injury or disability 
related to the nose in a May 1973 skiing accident or any time 
thereafter.  Specifically, the initial physical examination 
in May 1973 was essentially unremarkable outside of the 
findings involving the left eye.  This entry does reflect 
lacerations over the chin and the left upper eyebrow.  The 
diagnosis was traumatic hyphema of the left eye.  In the 
December 1974 report of medical history completed for 
separation, the veteran denied having or ever having had nose 
trouble.  The report of medical examination dated in December 
1974 reflects that the nose was evaluated as normal and no 
defects related to the nose were recorded by the examiner.  
The veteran separated from service in September 1975.  The 
records do not reflect any treatment for a deviated nasal 
septum within the year following discharge from service.  

The earliest medical evidence of a deviated nasal septum 
following service is contained in the VA examination reports 
dated in February 1995.  In pertinent part, the February 1995 
VA audio-ear disease examination report indicated an 
impression of deviation of nasal septum with airway 
obstruction.  While the examiner did not state that this 
condition was related to the veteran's active duty service, 
the examiner included the veteran's history of a fractured 
nose.  However, the Board emphasizes that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Therefore, this report is not competent 
medical evidence of a relationship between the veteran's 
current deviated nasal septum and his period of service.

Briefly, the February 1995 VA bones examination report 
reflects that the veteran reported a history of having been 
hit in the left chin and right eye, and breaking his glasses 
while he was water skiing in Thailand.  He further related 
that he lacerated his left chin and right eyebrow.  He 
indicated that he also broke his nose because his nose was 
deformed after the injury, where it was not deformed before.  
The veteran reported some problems breathing at times and may 
have had a fracture of his nose at the time of the other 
injury.  Physical examination revealed a deviated nasal 
septum to the left.  There was some blockage of his nasal 
passage on the left.  The impression was of a history of 
injury when the chin and the right eyebrow were lacerated 
when the nose and the glasses were broken when the veteran 
was struck in the face by a line while water skiing in 
Thailand with residual deformity of the nose.

Testimony from the March 1996 personal hearing reflects that 
the ski rope being used by another serviceman came shooting 
out of the water and hit him in the face splitting his chin, 
breaking his glasses, and splitting his forehead above the 
eye on the right side.  He was also hit in the nose.  The 
veteran does not recall complaining about problems with his 
breathing or having an ENT referral/evaluation when he was 
treated for the above injuries.  He recalls being treated for 
the bloody nose and face and that his nose was packed.  He 
was first made aware of the deviated nasal septum during the 
1995 VA audiology examination.  He denies sustaining any 
other trauma to his nose.  

In January 1997, the veteran submitted several signed but 
incomplete VA Form 21-4142s in response to the RO's December 
1996 request for additional information in support of his 
claim. 

In evaluating all of the evidence, the Board observes that 
the first medical evidence of a deviated nasal septum is 
approximately 20 years after the veteran's discharge from 
service, and no clinical data have been received showing 
treatment during the interim period between service and the 
initial diagnosis of a deviated nasal septum after service.  
More importantly, the veteran does not assert having received 
any treatment for symptoms relative to the nose during that 
period.  Thus, continuity of symptomatology is not 
demonstrated, and the medical evidence of record may not be 
reasonably construed to find that the veteran had any 
continuing symptoms during service which could be causally 
related to his current deviated nasal septum.  See 38 C.F.R. 
§§ 3.303(b); Savage v. Gober, supra.

In reaching this decision, the Board has considered and 
evaluated the medical conclusion contained in the report of 
VA examination of the bones, dated in February 1995.  
Although the diagnosis at that time includes "nose was 
broken," the examiner's word choice was influenced by the 
veteran's self reported history.  In this regard, the Board 
notes that the service medical records, which are 
contemporaneous to the in-service skiing accident, contain no 
evaluation or treatment for a traumatic injury to the nose or 
a deviated nasal septum.  In fact, the initial physical 
examination following the accident reflects laceration over 
the chin and the left upper eyebrow, with no indication 
whatsoever of an injury involving the nose.  Moreover, the 
separation examination report reflects that the nose was 
clinically evaluated as normal.  Indeed, this examination 
report was consistently found to be negative for recorded 
complaints or pathology of the nose; and the veteran, 
himself, denied any such disability at service discharge.

As the Board is not bound to accept medical opinions which 
are based on a history supplied by the veteran, where that 
history is unsupported by the medical evidence, Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Board does not have 
to accept that portion of the diagnosis.  Thus, given the 
fact that the medical diagnosis regarding the etiology of the 
veteran's current deviated nasal septum was not based on a 
fully factual foundation, the Board finds that that portion 
of the diagnosis lacks credibility, and is, therefore, of 
little probative value as to the issue of service connection.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to independently assess 
the credibility and weight of the weight before it); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate premise has no probative value).

The Board has also considered the sworn testimony provided by 
the veteran.  While the veteran has presented considerable 
lay testimony as regards the water ski accident and the 
deviated nasal septum, there is no credible medical evidence 
linking the veteran's current deviated nasal septum to his 
period of service.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation, see Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay testimony is not competent 
evidence as to medical causation or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The preponderance of evidence shows that no deviated nasal 
septum was manifested during the veteran's period of service 
or within one year following his separation from service, and 
there is no credible evidence to establish that his deviated 
nasal septum is related to any incident of service.  
Accordingly, because the preponderance of the evidence does 
not indicate a deviated nasal septum during the veteran's 
period of service, or a continuity of treatment from the time 
of the injury, his claim for service connection must be 
denied.


ORDER

Service connection for a deviated nasal septum is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals







